       Case 1:20-cv-03650-KPF Document 100 Filed 03/04/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RONNIE COLE,

                      Plaintiff,
                                                    20 Civ. 3981 (KPF)
                   -v.-
                                                         ORDER
CITY OF NEW YORK and KISA SMALLS,

                      Defendants.

KATHERINE POLK FAILLA, District Judge:

      Jean Azor-El, Anthony Medina, James Carter, Dakwan Fennell, Lance

Kelly, Ramon Gomez, Antonio Graham, Anthony Brown, Ronnie Cole and

Plaintiff Maurice Barnar jointly signed and filed their pro se complaint under

42 U.S.C. § 1983. Plaintiffs purported to bring this action as a class action.

      By Order dated May 18, 2020, the Court outlined the reasons why the

case could not proceed as a class action, severed the claims, and directed the

Clerk of Court to open new actions for each plaintiff. On June 15, 2020, the

Court consolidated these individual actions under Rule 42(a) as to all plaintiffs

except for Ronnie Cole and Maurice Barnar, Plaintiff in this action, because

they had not yet submitted requests to proceed in forma pauperis (IFP). Azor-El

v. New York City Dep’t of Corr., No. 20 Civ. 3650 (KPF), Dkt. #5 (S.D.N.Y. June

15, 2020). By Order dated July 21, 2020, the Court consolidated Maurice

Barnar’s case after receiving and approving Barnar’s request to proceed IFP.

A.    Motion to Reopen

      By Order dated November 4, 2020, after sua sponte granting Cole two

extensions to file a request to proceed IFP, the Court terminated Cole’s case
       Case 1:20-cv-03650-KPF Document 100 Filed 03/04/21 Page 2 of 3




when Cole failed to pay the filing fee or submit an IFP application. (Dkt. #7).

On December 18, 2020, pro bono counsel appeared on behalf of the

consolidated Plaintiffs and sought to reopen Cole’s case and to represent him

in this consolidated action. (See Dkt. #9). By Order dated December 21, 2020,

the Court provisionally granted Cole’s motion to reopen, pending receipt of

Cole’s IFP application by January 15, 2021. (Dkt. #10). By letter dated

February 26, 2021, Plaintiffs’ counsel sought an extension to remit the filing

fee on behalf of Cole (Dkt. #39), which request the Court granted the following

day (Dkt. #41). Thereafter, on March 3, 2021, Plaintiffs’ counsel paid the filing

fee in this action. Accordingly, the Court hereby grants Plaintiff’s motion to

reopen this case. (See Dkt. #10).

B.    Consolidation

      Under Rule 42 of the Federal Rules of Civil Procedure, a district court

may consolidate one civil action with another civil action pending in the same

court if both actions “involve a common question of law or fact.” Fed. R. Civ.

P. 42(a)(2). When actions are consolidated, they are “join[ed] together ...

without ... los[ing] their independent character.” Hall v. Hall, 138 S. Ct. 1118,

1124-25 (2018). “The proper solution to the problems created by the existence

of two or more cases involving the same parties and issues, simultaneously

pending in the same court [is] to consolidate them under Rule 42(a).” Miller v.

USPS, 729 F.2d 1033, 1036 (2d Cir. 1984).

      “A district court can consolidate related cases under [Rule 42(a)] sua

sponte.” Devlin v. Transp. Commc’ns Int’l Union, 175 F.3d 121, 130 (2d Cir.



                                        2
        Case 1:20-cv-03650-KPF Document 100 Filed 03/04/21 Page 3 of 3




1999). And “[i]n assessing whether consolidation is appropriate … a district

court should consider both equity and judicial economy.” Id. But “efficiency

cannot be permitted to prevail at the expense of justice — consolidation should

be considered when ‘savings of expense and gains of efficiency can be

accomplished without sacrifice of justice.’” Id. (citation omitted, emphasis in

original).

      For the reasons enumerated in this Court’s order dated June 15, 2020,

see Azor-El v. New York City Dep’t of Corr., No. 20 Civ. 3650 (KPF), Dkt. #5

(S.D.N.Y. June 15, 2020), both equity and judicial economy support the

consolidation of this case with the related cases that this Court has already

consolidated. The Clerk of Court is therefore directed to consolidate this case

with the cases consolidated as Azor-El v. New York City Dep’t of Corr., No. 20

Civ. 3650 (KPF).

                                  CONCLUSION

      For the foregoing reasons, Plaintiff’s motion to reopen is granted, and the

Clerk of Court is directed to reopen this case and to consolidate this case with

the cases already consolidated as Azor-El v. New York City Dep’t of Corr.,

No. 20 Civ. 3650 (KPF).

SO ORDERED.

 Dated: March 4, 2021
        New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                        3
